State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   515572
________________________________

In the Matter of CARLOS ABREU,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

T. GRIFFIN, as Superintendent
   of Southport Correctional
   Facility, et al.,
                    Respondents.
________________________________


Calendar Date:   September 16, 2014

Before:   McCarthy, J.P., Garry, Rose, Lynch and Devine, JJ.

                             __________


     Carlos Abreu, Alden, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review (1) a determination of respondent Commissioner of
Corrections and Community Supervision which found petitioner
guilty of violating certain prison disciplinary rules and (2) a
determination of the Central Office Review Committee denying
petitioner's grievance.

      Petitioner was found guilty following a tier III
disciplinary hearing of violating various prison disciplinary
rules, and that determination was upheld in relevant part upon
administrative review. He further filed a grievance, alleging
that he was assaulted by staff and denied medical treatment at
the Five Points Correctional Facility, that was ultimately denied
by the Central Office Review Committee. Petitioner commenced
                              -2-                  515572

this CPLR article 78 proceeding to review both determinations.

      The Attorney General has advised this Court that the
disciplinary determination at issue has been administratively
reversed, all references thereto have been expunged from
petitioner's record, and the mandatory surcharge has been
refunded to him. Petitioner has thus been afforded all the
relief to which he is entitled, and the petition is moot insofar
as it seeks review of that determination (see Matter of Lebron v
Artus, 48 AD3d 993, 994 [2008], lv denied 10 NY3d 709 [2008]).

      The Attorney General further advises that petitioner
reached the expiration of his maximum term of imprisonment on
January 24, 2014; he was released into the custody of the Central
New York Psychiatric Center and, while there, committed another
crime, resulting in reincarceration in a different facility.
These circumstances render moot his challenge to the denial of
his grievance, which had alleged that he was not provided
appropriate medical and psychiatric treatment at another facility
following an alleged assault and harassment by prison staff (see
Matter of Levola v Fischer, 87 AD3d 1191, 1191 [2011]; Matter of
Rivera v Fischer, 67 AD3d 1140, 1141 [2009]).

     McCarthy, J.P., Garry, Rose, Lynch and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court